                                Case 2:20-cv-00040-KJD-EJY Document 22 Filed 02/13/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15

                      16
                                BRENDA ADAMS-COLEMAN,                           Case No. 2:20-cv-00040-KJD-EJY
                      17
                                                   Plaintiff,                   STIPULATION OF DISMISSAL OF
                      18                                                        RADIUS GLOBAL SOLUTIONS, LLC,
                                       v.                                       WITH PREJUDICE
                      19
                                OCWEN LOAN SERVICING, LLC;                      Complaint filed: January 8, 2020
                      20        COMENITY BANK/BRYLANEHOME;
                                RADIUS GLOBAL SOLUTIONS LLC; and
                      21        TRANS UNION LLC,
                      22                           Defendants.
                      23

                      24               PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

                      25        the parties have stipulated to the dismissal of Defendant Radius Global Solutions, LLC, from the

                      26        above captioned action, with prejudice.
                      27        //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00040-KJD-EJY Document 22 Filed 02/13/20 Page 2 of 3



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated February 13, 2020.
                         3
                                 KNEPPER & CLARK LLC                                    QUILLING SELANDER LOWNDS WINSLETT
                         4                                                              & MOSER, P.C.
                                 /s/ Matthew I. Knepper
                         5       Matthew I. Knepper, Esq., SBN 12796                    /s/ Jennifer R. Bergh
                         6       Miles N. Clark, Esq., SBN 13848                        Jennifer R. Bergh, Esq., SBN 14480
                                 5510 So. Fort Apache Rd, Suite 30                      6900 N. Dallas Parkway, Suite 800
                         7       Las Vegas, NV 89148                                    Plano, Texas 75024
                                 Email: matthew.knepper@knepperclark.com                Email: jbergh@qslwm.com
                         8       Email: miles.clark@knepperclark.com
                                                                                        ALVERSON TAYLOR & SANDERS
                         9       HAINES & KRIEGER LLC                                   Trevor Waite, Esq., SBN 13779
                                 David H. Krieger, Esq., SBN 9086                       6605 Grand Montecito Parkway, Suite 200
                      10                                                                Las Vegas, NV 89149
                                 8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123                                    Email: twaite@alversontaylor.com
                      11
                                 Email: dkrieger@hainesandkrieger.com
                      12                                                                Counsel for Defendant
                                 Counsel for Plaintiff                                  Trans Union LLC
                      13
                                 LIPSON NEILSON P.C.                                    TROUTMAN SANDERS LLP
                      14
                                 /s/ Jessica A. Green                                   /s/ Anna Jane I. Zarndt
                      15
                                 Joseph P. Garin, Esq., SBN 6653                        Anna Jane I. Zarndt, Esq., SBN 10809
                      16         Jessica A. Green, Esq., SBN 12383                      222 Central Park Avenue, Suite 2000
                                 9900 Covington Cross Drive, Suite 120                  Virginia Beach, Virginia 23462
                      17         Las Vegas, NV 89144                                    Email: annajane.zarndt@troutman.com
                                 Email: jgarin@lipsonneilson.com
                      18         Email: jgreen@lipsonneilson.com                        KRAVITZ, SCHNITZER & JOHNSON
                      19                                                                Gary E. Schnitzer, Esq., SBN 395
                                 SIMMONDS & NARITA, LLP                                 8985 S. Eastern Avenue, Suite 200
                      20         Maggie Cardasis, Esq.                                  Las Vegas, NV 89123
                                 *Admitted Pro Hac Vice                                 Email: gschnitzer@kjsattorneys.com
                      21         44 Montgomery Street, Suite 3010
                                 San Francisco, CA 94104                                Counsel for Defendant
                      22         Email: MCardasis@snllp.com                             Ocwen Loan Servicing, LLC
                      23
                                 Counsel for Defendant
                      24         Comenity Bank/BrylaneHome

                      25

                      26

                      27
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00040-KJD-EJY Document 22 Filed 02/13/20 Page 3 of 3



                                 LINCOLN, GUSTAFSON & CERCOS, LLP
                         1

                         2       /s/ Shannon G. Splaine
                                 Shannon G. Splaine, Esq., SBN 8241
                         3       3960 Howard Hughes Parkway, Suite 200
                                 Las Vegas, NV 89169
                         4       Email: ssplaine@lgclawoffice.com
                         5
                                 SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                         6       James E. Schultz, Esq., SBN 10219
                                 1545 Hotel Circle South, Suite 150
                         7       San Diego, CA 92108
                                 Email: jschultz@sessions.legal
                         8

                         9       Counsel for Defendant
                                 Radius Global Solutions, LLC
                      10
                                               ORDER GRANTING STIPULATION OF DISMISSAL OF
                      11
                                              RADIUS GLOBAL SOLUTIONS, LLC WITH PREJUDICE
                      12

                      13
                                IT IS SO ORDERED.
                      14
                                                                 _________________________________________
                      15                                         UNITED STATES DISTRICT COURT JUDGE

                      16                                                                 February
                                                                 DATED this ____
                                                                             14 day of _______________ 2020
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27                                                          Adams-Coleman v. Trans Union, LLC et al
                                                                                        Case No. 2:20-cv-00040-KJD-EJY
                      28
                                                                         3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
